Citation Nr: 0821898	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, claimed as a back injury.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from  August 1969 until July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

With respect to the veteran's claim of entitlement to service 
connection for degenerative disc disease, remands were 
ordered in February 2004 and July 2004 to accomplish 
additional development.  Then, in March 2005 the claim was 
denied.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2006 Order, the Court vacated the March 2005 Board 
decision and remanded the matter back to the Board for 
development.
In October 2007 and January 2008, additional remands were 
ordered.

The veteran's hypertension claim was previously before the 
Board in October 2007 and January 2008.  On those occasions, 
remands were ordered.


FINDINGS OF FACT

1.  The veteran was treated for back pain in service; 
separation examination was normal and the first post-service 
treatment is documented in 1993.

2.  The competent evidence attributes a current back disorder 
to a post-service motor vehicle accident rather than to the 
veteran's active service.

3.  The service medical records do not demonstrate complaints 
or treatment for hypertension; the first documented post-
service diagnosis in the record was dated in 1992.

4.  No competent evidence causally relates current 
hypertension to the veteran's active service.  




CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2001 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded an examination 
with respect to his hypertension claim.  However, because 
there were no complaints or treatment in service, and because 
the post-service evidence does not first show diagnoses until 
two decades after discharge, it is not shown that current 
hypertension may be related to service.  Therefore, an 
examination is not necessary, even under the low threshold of 
McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, records 
associated with a disability determination by the Social 
Security Administration (SSA) are of record.  Furthermore, 
the veteran's statements in support of his claim are 
associated with the claims folder.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Degenerative Disc Disease, Low Back

The veteran is claiming entitlement to service connection for 
degenerative disc disease of the spine.  At the outset, the 
Board has considered whether presumptive service connection 
for chronic disease is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), arteriosclerosis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
arthritis of the back within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In the present case, the service medical records reveal 
complaints and treatment referable to back pain.  
Specifically, a report of medical history completed at the 
time of the veteran's entrance examination in April 1969 
noted occasional minor transient low back ache.  However, the 
objective examination findings were normal.  Subsequently, an 
in-service treatment record dated in October 1970 revealed 
complaints of a sore back due to lifting.  Full range of 
motion was indicated at this time, and it was stated that he 
needed help with heavy objects.  Later in October 1970 he was 
prescribed medication for back pain.  Subsequent service 
medical records are negative for any indication of complaints 
of or treatment for back problems, and the April 1971 
separation examination is negative for any spine or 
musculoskeletal abnormalities.

Following separation from service, the clinical records do 
not show treatment for low back problems until January 1993.  
At that time, private medical records reveal complaints of 
left-sided low back pain for the previous one to two months.  
He reported that he had injured his back during military 
service when he was lifting a heavy generator.  He said the 
pain had resolved but returned intermittently.   Objectively, 
there was tenderness and x-rays showed mild narrowing at L5-
S1.  The assessment was low back pain and sciatica, with a 
finding of possible disc disease.  

Private medical records dated in January 1995 show continued 
complaints of low back pain.  The veteran referenced a 
lifting accident in 1970, as well as a motor vehicle accident 
in 1984.  Subsequent private records dated in 1997 show 
further complaints of low back pain.  In an October 1997 
report, the veteran stated that he had significant pain from 
a motor vehicle accident suffered in 1984.  

In May 1998, the veteran was given an examination for the 
purposes of disability determination for the state of 
Tennessee.  He reported a motor vehicle accident in 1984 in 
which he injured his back.  Objectively, back pain and spasm 
were noted and the examiner's impression was acute 
lumbosacral derangement with radiculopathy superimposed on 
chronic back problems.  

Private medical records dated in 1999 show continued 
complaints of low back pain with an assessment of chronic 
back pain in April.  In June he reported that his back pain 
began after a motor vehicle accident in 1995.  Examination 
showed tenderness to palpation involving the right and left 
sacroiliac joints.  The assessment was chronic low back pain.

Additional treatment records dated in 2003 and 2004 show 
continued complaints of low back pain following lifting, 
pulling, or straining. 
 
Based on the foregoing, a grant of service connection for a 
low back disorder is not warranted here.  Rather, the in-
service back complaints are found to have been acute and 
transitory, and not representative of a chronic disability.  
Again, objective findings were normal at the veteran's 
separation examination and there is no documented post-
service treatment until 1993.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the veteran has not endorsed 
continual symptoms dating back to active service.  He did 
report straining his back lifting a generator during active 
service.  However, in a January 1993 treatment record, he 
clearly stated that his symptoms resolved for some time after 
separation.  Moreover, in other treatment records he reports 
back pain from the time of post-service motor vehicle 
accidents in 1984 and 1995.  Therefore, continuity of 
symptomatology has not here been established, either through 
the competent evidence or through his statements.  

Furthermore, no competent evidence causally relates a current 
low back disorder to active service.  In fact, a VA examiner 
in February 2008 reached the opposite conclusion.  That 
examiner stated that it was less likely than not that the 
current back problems were incurred in service.  In so 
finding, the examiner relied on the veteran's own statements 
that he sustained a back injury following active service in 
1984.  As the opinion was offered following a review of the 
claims file and after an objective examination, it is found 
to be highly probative.  Again, no other competent evidence 
of record refutes that opinion.  

The veteran himself believes that his current degenerative 
disc disease of the lumbar spine is causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, there is no support for a grant of service connection 
for degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Hypertension

The veteran is claiming entitlement to service connection for 
hypertension.  
As indicated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

While cardiovascular-renal disease, including hypertension, 
is considered a chronic disease under 38 C.F.R. § 3.309(a), a 
grant of service connection on a presumptive basis is not 
warranted because the evidence of record fails to establish 
any clinical manifestations of hypertension within the 
applicable time period.  The Board will next address the 
issue of direct service connection on a nonpresumptive basis.  

In the present case, the service medical records reveal no 
complaints or findings referable to hypertension.  The 
veteran's pre-induction examination in April 1969 revealed 
normal cardiovascular findings and contained a blood pressure 
reading of 130/72.  The veteran denied high or low blood 
pressure in a report of medical history complete at that 
time.  His separation examination in April 1971 again showed 
normal heart and vascular findings.  His blood pressure at 
that time was 130/80.  

Following separation from active service, the record first 
documents diagnoses of hypertension in 1992.  Again, evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges a private treatment record dated in 
November 1995 in which the veteran reports a 30-year history 
of hypertension.  Here, however, the veteran is not competent 
to report continuity of hypertension since the symptoms are 
not observable to the lay person.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  In any event, veteran's reported 
history of high blood pressure from approximately 1965 is not 
found to be credible because in-service examinations dated in 
1969 and 1971 show normal blood pressure readings.  No other 
competent evidence diagnoses hypertension until decades after 
active service.  Therefore, continuity of symptomatology has 
not here been established.  

Furthermore, no competent evidence causally relates the 
currently diagnosed hypertension to active service.  The 
veteran himself believes that his current hypertension is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, there is no support for a grant of service connection 
for hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for degenerative disc disease of the back 
is denied.

Service connection for hypertension is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


